EXHIBIT 10.19

SIGNIFICANT TERMS OF EMPLOYMENT AND CHANGE IN CONTROL AGREEMENTS

BY INDIVIDUAL OFFICER

(The form of agreements was filed as an exhibit to the Form 10-Q for the period
ended September 30, 2000. The list filed as part of that exhibit has been
updated to include the following Officer.)

 

     Minimum
annual
base salary    Incentive
compensation
percentage   Additional
SERP
points    Severance
benefits
maximum
months    Change in
control
lump-sum
salary benefit

John P. Hester

   $175,000    75%   10 points    18 months    24 months